UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 29, 2014 Summit Financial Group, Inc. (Exact name of registrant as specified in its charter) West Virginia 0-16587 55-0672148 (State or Other Jurisdiction) (Commission File Number) (I.R.S. Employer Identification) 300 North Main Street Moorefield, WV 26836 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code (304) 530-1000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02.Results of Operations and Financial Condition. On January 29, 2014, Summit Financial Group, Inc. (“Summit”) issued a News Release announcing its earnings for the three months and year ended December 31, 2013.This News Release is furnished as Exhibit 99 and is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (c) Exhibits 99News Release issued on January 29, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUMMIT FINANCIAL GROUP, INC. Date:January 29, 2014 By: /s/ Julie R. Cook Julie R. Cook Vice President and Chief Accounting Officer
